Citation Nr: 0640172	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  05-00 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
August 1973.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO).


FINDINGS OF FACT

1.  The evidence of record shows that the veteran's 
preexisting left knee disorder underwent no increase in 
severity during military service.

2.  The medical evidence of record does not show that the 
veteran's current left knee disorder is related to military 
service.


CONCLUSION OF LAW

A left knee disorder was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 1111, 1153, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for service connection 
for a left knee disorder, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Prior to initial adjudication, a letter dated 
in July 2003 satisfied the duty to notify provisions.  See 
38 C.F.R. § 3.159(b)(1); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran's service 
medical records and VA medical treatment records have been 
obtained.  A VA examination was provided to the veteran in 
connection with his claim.  There is no indication in the 
record that additional evidence relevant to the issue decided 
herein is available and not part of the claims file.  To the 
extent that notice of the appropriate disability rating and 
effective date to be assigned was not provided, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  In this regard, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim for service connection for a left 
knee disorder, any questions as to the appropriate disability 
rating and effective date to be assigned are rendered moot.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

When determining whether a disability or disease was incurred 
in service, or preexisted service, a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304; VAOPGCPREC 3-03; 69 Fed. Reg. 25178 
(2004).

The veteran's September 1970 enlistment medical examination 
report stated that the veteran reported a history of swollen 
or painful joints.  On physical examination, the veteran had 
a painful left tibial tuberosity that was not disabling.  
Accordingly, as the left knee disorder was noted at the time 
of the service entrance examination, the presumption of 
soundness does not apply.  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).  A preexisting disease or injury will be 
presumed to have been aggravated by service only if the 
evidence shows that the underlying disability underwent an 
increase in severity; the occurrence of symptoms, in the 
absence of an increase in the underlying severity, does not 
constitute aggravation of the disability.  Davis v. Principi, 
276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

An October 1971 medical report stated that the veteran had no 
leg injury, only pain after running.  A small node was felt 
over the tibia.  There was no sign of infection.  A second 
October 1971 medical report stated that the veteran had a 
small hematoma on the left anterior tibia.  The veteran was 
treated with heat and an Ace bandage.  An October 1971 x-ray 
examination of the veteran's left tibia noted no significant 
abnormality.

A May 1973 medical evaluation board examination report stated 
that the veteran reported a history of cramps in his legs, 
and bone, joint or other deformity.  The veteran also marked 
"No and "Don't know" for history of "trick" or locked 
knee.  The examination report stated that "[b]one, joint or 
other deformity refers to pain with pressure of left tibia 
due to bumping leg.  X-rays normal, [treated] with heat and 
ACE bandage."  On examination of the left knee, no 
abnormality was found.

A May 2002 VA outpatient medical report stated that the 
veteran complained of left leg and knee pain.  The veteran 
stated that he had hit his leg on an engine while serving in 
Guam.  He stated that until 8 months prior he had experienced 
occasional pain that was relieved by Tylenol, however the 
pain had been increasing and was no longer easily relieved.  
The veteran stated that the pain was throbbing in nature, 
began right below the knee, and ascended up to about the mid-
thigh.  The veteran's prior medical history noted that he had 
cut his left knee with a chainsaw in 1995.  On physical 
examination, the veteran's left knee was slightly swollen and 
tender over a tibial tuberosity.  There was a "dent" in the 
anterior leg below the tibial tuberosity.  Anterior and 
posterior drawer signs were negative, there was no lateral 
instability, and the patella was not ballotable.  The 
assessment was left leg/knee pain.  A May 2002 x-ray 
examination report stated that no fractures, dislocations, or 
effusions were seen on projections of the left knee.

A March 2003 VA outpatient medical report stated that the 
veteran complained of pain in his left knee, although x-rays 
were normal.  An April 2003 VA outpatient medical report 
stated that the veteran complained of chronic left knee pain 
after an injury many years before.  He stated that the pain 
occasionally radiated to the left hip, but denied other bone 
pain.  An April 2003 VA magnetic resonance imaging report of 
the veteran's left knee gave an impression of large tear of 
the posterior horn of the medial meniscus of the left knee 
with extension into the body of the meniscus, with a possible 
small meniscal cyst adjacent to the body of the medial 
meniscus.  The veteran has consistently received diagnoses of 
left knee conditions since April 2003.  A July 2003 VA 
outpatient medical report stated that the veteran had 
occasional painful function, swelling, and stiffness of his 
left knee "for years."  The veteran stated that it had been 
worse several years before and had gradually gotten better.

In a July 2003 statement, the veteran reported that while 
stationed in Guam in 1973, he hit his left leg on the top of 
a jet engine.  He stated that he was told that no bones were 
broken and was sent back to his barracks, where his leg 
started hurting more at night.  The veteran stated that he 
returned to the dispensary and was eventually taken to a 
hospital were he was told that his left leg might have been 
hurting because of sickle cell trait.  He stated that another 
doctor told him that he had no broken bones but probably had 
signs of arthritis.  The veteran stated that his knee hurt 
more as he got older.

In a September 2003 VA medical examination report, the 
veteran reported that he banged his knee on a jet engine in 
Guam in 1973.  At the time of the exam he reported that he 
experienced knee pain 2 or 3 times a month, for 3 to 4 days 
at a time.  The veteran stated that his knee swelled and 
popped, but did not lock, buckle, or grind.  He did not use a 
brace, cane, or crutch.  The veteran took extra-strength 
Tylenol as needed and was scheduled for arthroscopy in 
November 2003.  He was unable to kneel or squat, but had no 
additional job restrictions.  On physical examination, the 
veteran walked with a limp.  There was no crepitus, erythema, 
warmth, or instability.  There was medial and lateral joint 
line tenderness.  The veteran had motor strength of 5 out of 
5 on flexion and extension.  His range of motion was from 0 
degrees to 120 degrees of flexion, with pain, but without 
diminution upon repetition.  The diagnosis was

My impression is that [the veteran] is a 
52-year old veteran, some 30 years status 
post direct trauma to the left knee, 
currently with a large tear of the medial 
meniscus in the left knee, who is 
scheduled to undergo orthopedic surgery 
in November of this year and will 
probably need to be reevaluated for the 
knee two to three months postoperatively.

In a transcript of a December 2005 hearing before the Board, 
the veteran stated that he did not have a knee condition 
prior to entering service.  He stated that his knee hurt 
during physical activity in basic training, but he did not 
have any further problems once he completed basic training.  
The veteran stated that he injured his knee when he bumped it 
on the corner of an engine.  He stated that his knee swelled 
and he was taken to the hospital for x-rays, which did not 
show a break.  The veteran stated that he was treated with 
heat and a bandage and sent back to normal duty.  The veteran 
stated that about 2 1/2 to 3 years after separation from 
service, he visited a private doctor who "did a x-ray, and 
after the x-ray, he said, well, he didn't find anything wrong 
with my knee."  He stated that the doctor told him he was 
probably getting arthritis in his knee.  The veteran stated 
that at the time he experienced problems with his knees once 
every 4 or 5 months, increasing to once every 2 months as he 
got older.

Aggravation for purposes of entitlement to VA compensation 
benefits requires more than that a preexisting disorder 
become intermittently symptomatic during service; rather, 
there must be permanent advancement of the underlying 
pathology.  Aggravation is characterized by an increase in 
the severity of a disability during service, and a finding of 
aggravation is not appropriate in cases where the evidence 
specifically shows that the increase is due to the natural 
progress of the disease.  Furthermore, temporary or 
intermittent flare-ups of a preexisting disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, is worsened.  See Jensen v. Brown, 4 Vet. App. 304, 
306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); 
Verdon v. Brown, 8 Vet. App. 529, 536-7 (1996).

The medical evidence of record does not show that veteran's 
preexisting left knee disorder was aggravated by military 
service.  Although the veteran reported knee pain in service, 
the October 1971 x-ray examination report noted no 
significant abnormality.  The May 1973 examination found no 
abnormalities of the left knee.  Furthermore, there is no 
post-service medical evidence of record which states, 
directly or indirectly, that the veteran's preexisting left 
knee disorder was aggravated by military service.  There is 
no medical evidence prior to 2002 of a left knee disorder.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that aggravation in service may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service).  Accordingly, the Board finds that 
the veteran's preexisting left knee disorder was not 
aggravated by military service.


The September 2003 VA medical examination report which stated 
that the veteran was "30 years status post direct trauma to 
the left knee."  The Board notes, however, that this 
statement was based upon the veteran's reported history.  See 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  Such evidence 
cannot enjoy the presumption of truthfulness, because a 
medical professional is not competent to opine as to matters 
outside the scope of his or her expertise, and a bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994) ("in order for any testimony to be 
probative of any fact, the witness must be competent to 
testify as to the facts under consideration").  The United 
States Court of Appeals for Veterans Claims has held that 
medical professionals are not competent to transform a lay 
history, unenhanced by medical comment, into competent 
medical evidence based on their status as medical 
professionals.  LeShore v. Brown, 8 Vet. App. 406 (1995).  
Additionally, although it was noted that the veteran 
currently had a large tear of the medial meniscus in the left 
knee, the examiner did not provide an opinion as to whether 
the current disorder was related to any incident in service.  
Accordingly, the September 2003 VA medical examination report 
does not provide a nexus relating any current diagnosed left 
knee disorder to military service.

The veteran's statements alone are not sufficient to prove 
that his currently diagnosed left knee disorder is related to 
military service.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  As he is not a physician, 
the veteran is not competent to make a determination that his 
currently diagnosed left knee disorder is related to military 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As there is 
no medical evidence relating the veteran's left knee disorder 
to military service, service connection for a left knee 
disorder is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence that the veteran's current left knee disorder is 
related to military service, or that his pre-existing left 
knee disorder was aggravated therein, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left knee disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


